                                                                       Case 2:19-cv-00686-MCE-KJN Document 50 Filed 02/24/21 Page 1 of 2


                                                                   1   Daniel S. Rodman, SBN 156156
                                                                       drodman@swlaw.com
                                                                   2
                                                                       Katharine H. Adams, SBN 291445
                                                                   3   kadams@swlaw.com
                                                                       SNELL & WILMER L.L.P.
                                                                   4   600 Anton Blvd., Suite 1400
                                                                   5   Costa Mesa, California 92626-7689
                                                                       Telephone:    (714) 427-7000
                                                                   6
                                                                       Attorneys for Third-Party Defendant
                                                                   7   FORD COMPONENT SALES, LLC
                                                                   8
                                                                   9                                 UNITED STATES DISTRICT COURT

                                                                  10                                EASTERN DISTRICT OF CALIFORNIA

                                                                  11                                        SACRAMENTO OFFICE
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12
                     LAW OFFICES




                                                                  13    ZENITH INSURANCE COMPANY,                          Case No. 2:19-cv-00686-MCE-KJN
            L.L.P.




                                                                  14                   Plaintiff,                          Judge Morris C. England, Jr.

                                                                  15            v.                                         STIPULATION FOR EXTENDING TIME
                                                                                                                           FOR FORD COMPONENT SALES, LLC
                                                                  16    JLG INDUSTRIES, INC.,                              TO RESPOND TO AMENDED THIRD-
                                                                                                                           PARTY COMPLAINT FOR NO MORE
                                                                  17                   Defendant, and Third-Party          THAN 28 DAYS; ORDER THEREON
                                                                                       Plaintiff,
                                                                  18                                                       Complaint Served: February 1, 2021
                                                                                v.                                         Response Deadline: February 22, 2021
                                                                  19                                                       New Response Deadline: March 22, 2021
                                                                        FORD POWER PRODUCTS, LLC, PITT
                                                                  20    AUTO ELECTRIC COMPANY, AND FORD
                                                                        COMPONENT SALES, LLC,
                                                                  21
                                                                                       Third-Party Defendants.
                                                                  22
                                                                  23          IT IS HEREBY STIPULATED by and between Third-Party Plaintiff, JLG Industries, Inc.

                                                                  24   (“JLG”) and Third-Party Defendant Ford Component Sales, LLC (hereafter “Ford Component

                                                                  25   Sales”) (collectively, the “Parties”), by and through their respective counsel, that:

                                                                  26          JLG filed its Amended Third-Party Complaint in this Court on January 27, 2021 and served

                                                                  27   Ford Component Sales on February 1, 2021.

                                                                  28
                                                                                                                                     CASE NO. 2:19-CV-00686-MCE-KJN
                                                                                                                  1         STIPULATION EXTENDING TIME FOR FORD
                                                                                                                 COMPONENT SALES TO RESPOND TO COMPLAINT; ORDER
                                                                       Case 2:19-cv-00686-MCE-KJN Document 50 Filed 02/24/21 Page 2 of 2


                                                                   1          Ford Component Sales’ deadline to respond to JLG’s Complaint is February 22, 2021.

                                                                   2          Counsel for JLG and Ford Component Sales have met and conferred regarding Ford

                                                                   3   Component Sales’ deadline to respond to JLG’s Complaint, and the Parties have agreed to extend

                                                                   4   this deadline an additional 14 days.

                                                                   5          THEREFORE, pursuant to L.R. 143 and 144, the Parties hereby stipulate to extend the time

                                                                   6   for Ford Component Sales to respond to JLG’s Complaint as follows:

                                                                   7          1.      The deadline for Ford Component Sales to answer, object, or otherwise respond to

                                                                   8   JLG Industries Inc.’s Amended Third-Party Complaint shall be extended 14 days from February

                                                                   9   22, 2021 to March 8, 2021.

                                                                  10          IT IS SO STIPULATED.

                                                                  11   Dated: February 17, 2021                     SNELL & WILMER L.L.P.
SNELL & WILMER
                              COSTA MESA, CALIFORNIA 92626-7689
                                 600 ANTON BLVD, SUITE 1400




                                                                  12                                                By: /s/ Katharine H. Adams
                                                                                                                             Daniel S. Rodman
                     LAW OFFICES




                                                                  13
            L.L.P.




                                                                                                                             Katharine H. Adams
                                                                                                                          Attorneys for Third-Party Defendant
                                                                  14                                                      FORD COMPONENT SALES, LLC
                                                                  15
                                                                       Dated: February 17, 2021                     McCOY LEAVITT LASKEY LLC
                                                                  16                                                BOWLES AND VERNA
                                                                  17                                                By: /s/ William T. Nagle
                                                                                                                             H. Brook Laskey (Admitted Pro Hac Vice)
                                                                  18                                                         Kevin J. Vanville (Admitted Pro Hac Vice)
                                                                                                                             William T. Nagle
                                                                  19                                                     Attorneys for Third-Party Plaintiff
                                                                                                                         JLG INDUSTRIES, INC.
                                                                  20
                                                                  21          IT IS SO ORDERED.

                                                                  22   Dated: February 23, 2021

                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28                                                                  CASE NO. 2:19-CV-00686-MCE-KJN
                                                                                                                              STIPULATION EXTENDING TIME FOR FORD
                                                                                                                2        COMPONENT SALES TO RESPOND TO COMPLAINT;
                                                                                                                                                              ORDER
